on   2/25/2015       4:21     :41   PM


                                                                               OFFICE                    OF       STAN          STANART                                                 FILED IN
                                                                             COUNTY               CLERK,          HARRIS           COUNTY,                   TEXAS               14th COURT OF APPEALS
                                                                                         CIVIL           COURTS           DEPARTMENT                                                HOUSTON, TEXAS
                                                                                                                                                                                 2/25/2015 4:24:40 PM
February              25,        2015
                                                                                                                                                                                 CHRISTOPHER A. PRINE
                                                                                                                                                                                          Clerk
          Court           of Appeals
301      Fannin
Houston,              Texas          77002CORRECTED




                                                                                             LETTER OF ASSIGNMENT

Trial         Court         Docket          Number:             1057001
T r 1al Court               Number              : Three     (3)


St      le:
 MISHA                    FURGOSON,                                                                                VS.         ENCLAVE                       AT         COPPERFIELD

 MISHA                                                     AS                       OF
 N.D.K.AND                          MISHA                 FERGUSON,                 AS       MINOR
              S.G.F.
 APPELLANT(S)                                                                                                                   APPELLEE(S)


Judge:              LINDA               STOREY


  Appe11ant(s)                                                                                                                 Appellee(s)                 Attorney:
                    Ferguson,               Pro       Se                                                                       Rusty          R.       Foteh,           No.      24063858
     19110          Yaupon                            Drive                                                                    5051         Westheimer,                       Suite   1200
  Cypress,                 Texas         77433                                                                                 Houston,                Texas            77056
  Phone:              (832)         371-3965                                                                                   Phone:           (713)            977-8686
 Fax:           N/A                                                                                                            Fax:         (713)        977-5395
 E-Mail:                  mishaferguson@gmai1.com                                                                              E-Mail:              foteh@hoovers1ovacek.com




Misha           Ferguson,               appellant,                   a               of Appeal               on                 20,     2015                      the     Final                     that   was    signed    on
                    21,     2015.


Motion              for     New         Trial                                 20,   2015.


The       Clerk’s            Record             is due     to your        office    on   or before                  21,    2015.




/S/Joshua                 Alegria
Joshua           Alegria
Deputy              Clerk
P.O.          Box         1525
Houston,              TX          77251-1525
(713)          755-64211>.o.




                                                                                            Box   1525   I                TX   77251-1525          I     (713)     755-6421


                                                                                                                                                                                                       1      1




                                                                                                                                                                                                                                 1
                                                                                                                 PM
                                                                                                             Stanart

                                                                                                             County



                                                      1057001
MISHA FERGUSON                                        §   IN THE COUNTY COURT AT LAW
                                                      §

V.                                                    §   N(). 3

                                                      §
MISHA      FERGUSON,          AS MINOR           OF   §
N.D.K. AND MISHA FERGUSON, AS §
MINOROF S.G.F.                                        §
Defendants.                                           §   HARRIS COUNTY, TEXAS

                                       NOTICEOF APPEAL

                         Misha Ferguson,                           Ferguson, as Minor of          and

Misha Ferguson, as Minor          S.G.F., parties to this case,      this Notice                    to

     the trial court's            or other appealable

        The trial court, trial court ease numberand style          this             shownin the above

caption.The

                          or order appealed from was signed on              2l 2015.
                                                                              ,
        Misha Ferguson, Individually,Misha Ferguson, as Minor of                   and Misha Ferguson,

as Minor      S.G.F. desire to appeal because the Court did not hear the circumstancessurrounding

the eviction based on retaliation for the tenants                    health and safety issues in her

apartment that caused her           to be ill.

       This appeal is being          to either the First or               Court ofAppeals.

       This notice is being         by Misha

       Appellant is presumed indigent and may proceed without advance payment of costs as

provided in Rule 20. l (a)(3).




                                                                                                         2
                                     By:
                                     Misha Ferguson,Pro Sc
                                     Email:mishaferguson
                                     19110Yaupon
                                              TX 77433
                                     Tel.(832)371
                                                                 Misha Ferguson, as
                                     next           Minor N.D.K. and
                                       next         Minorof S.G.F.



                           CERTIFICATEOF SERVICE

       1         that on    20, 2015 a true and correct copy              Notice
Appeal was served on       Foteh               at                          and the
electronic transmission       as complete.\Misha



                                            Ferguson,Pro Sc
                                                                i1.com




                                                                                      3
THEENCLAVE
         ATCOPPERFIELD                              §            INTHECOUNTY
                                                                           CIVILCOURT
VS.                                                                 AT LAW NUMBER THREE (3)

MISHAFERGUSON
ANDALLOCCUPANTS                                     §                  HARRISCOUNTY,TEXAS



       BE IT REMEMBEREDthat on this date came on to be heard the above-entitledand

             cause, and THE ENCLAVE AT COPPERFIELD                           and MISHA FERGUSON

AND ALL OCCUPANTS ("Defendant”), appeared before the Court and                          ready for trial.

All matters of fact and things in controversy were submitted to the Court, and the case proceeded to

trial.The

                    after considering the pleadings on          the evidence presented at      and the

arguments of the parties, is of the opinion and         that:

       (l)      Plaintiff is the owner and landlord of and Defendant is the tenant of the leased

                premises located within Harris County, Texas at 15503 FM 529., Apt. No. 532,

                Houston, Texas 77095 (the "Premises");

       (2)      Plaintiff           Defendant’s right to occupy the Premises;

       (3)      Plaintiff made written demand upon Defendant to vacate same, which demand was

                received by Defendant as required by law;

       (4)      Defendant is thereby guilty of forcible detainer;

       (5)      Plaintiff is entitled to possession of the Premises from Defendant;

       (6)      Plaintiff is entitled to recover any and all past-due rental amounts from Defendant;


l5l338-00196




                                                                                                           4
        (7)               isentitledto recoverits costsof courtfrom                and
        (8)     Plaintiff is entitled to recover its attorneys’ fees from Defendant.

        ltistherefore:
        ORDERED,ADJUDGEDand DECREEDthat Plaintiff THE ENCLAVEAT
COPPERFIELDshall be and hereby is awarded possession ofthe Premises located in Harris County,

Texas at 15503 FM 529., Apt. No. 532, Houston, Texas 77095 from Defendant MISHA

FERGUSON
      ANDALLOCCUPANTS;
                    rs,further,
        ORDERED, ADJUDGED and DECREED th Defendant MISHA FERGUSON, shall pay
                                                      $|ast-due
to Plaintiff THE ENCLAVE AT COPPERFIELD                                                rental amounts

properly due and owing Plaintiff pursuant to the terms ofthe Lease, with interest thereon at the rate

of 5% per annum from the date of this              until paid; it is, further,

        ORDERED,           UDGED and DECREED that Defendant MISHA FERGUSON, shall pay

to the Plaintiff THE ENCLAVE AT COPPERFIELD $                                               fees and

litigation costs reasonably and necessarily incurred by the prosecution of this cause of action,

pursuant to the terms of the Lease, with interest thereon at the rate of 5% per annum from the date

of this Judgment until paid; it is, further,

        ORDERED, ADJUDGED and DECREED that Defendant MISHA FERGUSON, shall pay

to Plaintiff THE ENCLAVE AT COPPERFIELD all of its taxable costs of court, together with

post-judgment interest thereon at the rate of 5% per annum from the date of this judgment until

it is, further,ORDERED,

                       ADJUDGED AND DECREED that Plaintiff, THE ENCLAVE AT

COPPERFIELD, shall recover from the sureties in this matter, Rosalind Ferguson whose address is:

9802 Forum Park Dr., Apt. No. 3245, Houston, Texas 7706, jointly and severally, the amount of


               1/20/2015           1              2




                                                                                                        5
$1,916.00, together with post-judgment interest                 at the rate of   per cent (5%) per annum

from the date of this              until paid. It is further,

        ORDERED, ADJUDGED AND DECREED that if this case is appealed to the Court of

Appeals and Plaintiff prevails, Plaintiff shall be awarded $5,000.00 from Defendant. lf a Motion for

Rehearingoran Applicationfor a WritofErrorismadeto theSupremeCourtandPlaintiffprevails,

then Plaintiff shall be awarded $5,000.00 from Defendant. lf an appeal is made to the Texas

Supreme           and Plaintiff prevails, Plaintiff shall be awarded $5,000.00 from Defendant. It is



                        ADJUDGED AND DECREED that the Clerk of the Court issue all writs and

processes, including but not limited to writs of possession and writs of execution, in aid of
                                                                .

        This is a Final Judgment disposing of all issues and all parties, and all prior interlocutory

orders of the Court in this cause are hereby made               and this judgment is appealable.

        SIGNED on January                    2015.JUDGE
                                         ,




151338-00196RRF l/20/201500933033.WPD1




                                                                                                           6
APPROVED AS TO FORM AND SUBSTANCE:

                        LLP

RustyR.Foteh
State Bar No. 24063858
5051 Westheimer, Suite 1200
Houston,Texas77056
(713) 977-8686;     (713) 977-5395


        FORPLAINTIFF
THEENCLAVEATCOPPERFIELDRzco




                                     ·             _
                                         of    carbonor
                                              AH




            1/20/2015
          RRF                 1




                                                       7